         Case 2:18-cr-00271-MAK Document 69 Filed 07/31/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                   : CRIMINAL ACTION
                                            :
                    v.                      : NO. 18-271-1
                                            :
 JAMES FRANKLIN HILL                        :


                                         ORDER
       AND NOW, this 31st day of July 2020, upon considering the Defendant’s pro se Motion

for compassionate release (ECF Doc. No. 61), counseled Motion for compassionate release (ECF

Doc. No. 66), the United States’ Response (ECF Doc. No. 67), the medical records under seal

(ECF Doc. No. 64), and for reasons in the accompanying Memorandum, it is ORDERED the

Defendant’s Motions (ECF Doc. Nos. 61, 66) are DENIED.



                                                 _____________________
                                                 KEARNEY, J.
